Citation Nr: 9906670	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-27 411 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for muscle sprain of 
the left leg.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for status post 
fracture, right radius.

5.  Entitlement to service connection for compression 
fracture of the thoracic vertebrae.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 RO rating decision that denied 
claims of service connection for muscle sprain left leg, 
migraine headaches, a low back disability, status post 
fracture, right radius, compression fracture of the thoracic 
vertebrae and PTSD.


FINDINGS OF FACT

1.  The record does not include competent evidence of a 
current left leg disability.

2.  The record does not include competent evidence that 
migraine headaches or a low back disability are linked to a 
disease or injury that was present in service. 

3.  The record does not include competent evidence of 
disability resulting from fracture of a thoracic vertebra or 
fracture of the right radius. 

4.  The veteran has verifiable in-service stressors which 
support a diagnosis of PTSD; PTSD is attributable to military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for muscle 
sprain of the left leg, migraine headaches, a low back 
disability, compression fracture of the thoracic vertebrae 
and status post fracture, right radius are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has PTSD as a result of active military 
service.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination report of October 1963 
shows that he had normal psychiatric, musculoskeletal, lower 
extremity and neurological evaluations.  

In March 1964 the veteran was admitted to a medical facility 
for cellulitis of the left ankle secondary to an abrasion 
over the Achilles tendon.  The condition was noted to have 
improved three days later and he was returned to duty.

Service records show that the veteran arrived in Vietnam on 
December 23, 1965, and served with the CoC 2ndBn 2ndInf 
USARPAC as a light weapons infantryman from December 26, 1965 
to March 2, 1966.  Service records also show that the veteran 
was not awarded any decorations evincing combat. 

The veteran had normal psychiatric, musculoskeletal, lower 
extremity and neurological evaluations at his separation 
examination in March 1966.

In March 1995 the veteran filed a claim of service connection 
for PTSD and a left leg disability.

The record contains a March 1995 medical report from a 
private physician who stated with reasonable medical 
probability that the veteran had a diagnosis of PTSD as a 
result of his Vietnam experiences.  He said that the veteran 
saw his fellow soldiers wounded and that several soldiers in 
his company had been killed.  He also said that the veteran 
had lived in constant fear of his life while serving in 
Vietnam for "six months", and that three soldiers "flipped 
out and went crazy."  He said that the veteran suffered from 
sleep difficulty, including nightmares of combat, and had 
recurring intrusive thoughts and flashbacks of Vietnam 
events.  He further said that the veteran had difficulty 
concentrating, experienced angry outbursts and had "marked" 
problems with relationships. 

At an April 1995 VA psychiatric examination, the veteran said 
that he thought about his war experiences every day and that 
on his first day in Vietnam a mine went off killing several 
people in his presence.  He said that there was always danger 
of sniper fire and mines.  He said that he saw a fellow 
soldier got his leg blown off after stepping on a mine.  He 
said that he slept in holes and always had a pistol in his 
hand.  He said that he still had paranoid feelings and slept 
with a gun.  He also said that he has had all of these 
symptoms since service, but that things worsened ever since 
an accident two years earlier.  On examination, it was noted 
that the veteran appeared sincere and made no attempt to 
dramatize his problems.  His mood was on the depressed side 
and there were no signs of psychotic phenomena.  He was 
diagnosed as having PTSD.

Also in April 1995 the veteran underwent a VA general 
examination at which time he reported sustaining no serious 
wounds or illness while in combat.  He said that he did 
sustain a muscular sprain of his left leg during basis 
training, but that there had been no long term effects of 
this injury.  In regard to his medical history, the veteran 
said that he had had long term back problems as well as 
migraine headaches.  He also said that he fractured his right 
radius in a fall several years ago and sustained a 
compression fracture of some thoracic vertebrae in a 
motorcycle accident many years ago.  He was diagnosed as 
having PTSD, chronic migraine headaches, status post 
fracture, right radius with range of motion restriction at 
right upper extremity, history of motorcycle accident with 
compression fractures of the thoracic vertebrae, chronic low 
back pain due to discogenic problem, and history of muscle 
sprain, left leg 1964, with no residual symptoms.

In an August 1995 statement, the veteran said that he was an 
infantry man who went on search and destroy missions as well 
as frequent night and day patrols.  He said that there were 
many stressful events, including seeing a soldier who was 
standing next to him get his leg blown off and seeing a 
soldier decapitated after stepping on a mine.  He said that 
the latter incident wounded 6 or 7 soldiers.  He said that 
not a day went by that he did not think of Vietnam.  He said 
that he became violent at times, had sleep difficulty, and 
was unable to have a good relationship with anyone.

In a January 1996 rating decision, the RO denied the 
veteran's claims of service connection for PTSD and muscle 
sprain of the left leg, as well as service connection for 
migraine headaches, status post fracture of the right radius, 
compression fracture of the thoracic vertebrae and a low back 
disability.

At a hearing at the RO in June 1997, the veteran testified 
that although he was qualified in communications he never 
performed these duties while in Vietnam, but rather served 
the entire time in an infantry division.  He said that he saw 
a lot of combat, including men killed and wounded by mines.  
He said that his unit had to burn down a village after 
evacuating all of its occupants and that he witnessed his 
First sergeant, who was a seasoned soldier, "completely 
los[e] it."  He said that this sergeant threatened people's 
lives with his gun and a hand grenade before being "taken 
down."  He said that he had been under assault in Cu Chi at 
night and that it was pretty scary to actually see the enemy 
coming toward him.  He said that he had been diagnosed as 
having PTSD four to five years earlier and was being treated 
for this disability by a private physician. 

In April 1998 the RO received information from the United 
States Services Center For Research Of Unit Records 
(USASCRUR) regarding the veteran's alleged stressors.  The 
USASCRUR said that a search of the veteran's unit history 
(2nd Bn, 2nd Inf) from January 1, 1966 to December 31, 1966, 
revealed that the unit participated in "Operation Buckskin" 
at Cu Chi and performed numerous road clearing operations.  
The USASCRUR said that a total of 11 U.S. soldiers had been 
killed in action and 47 U.S. soldiers had been wounded in 
action during the operation.  The USASCRUR also said that the 
unit had been involved in various other operations during the 
reporting period.  The USASCRUR said that U.S. Army casualty 
files were in alphabetic order and that the veteran had to 
provide more specific information regarding the individual 
that he saw killed.  The USACRUR submitted a list of 
casualties from the 2nd Bn, 2d Inf, including casualties from 
Company C during the period of January 1966 to December 1966.

In April 1998 the veteran failed to report to a scheduled VA 
PTSD examination.

At a hearing before a member of the Board in October 1998, 
the veteran testified that he had been assigned to a platoon 
in Vietnam as a rifleman.  He said that his duties included 
night patrols, day patrols, listening posts, sweeps and 
search and destroy.  He said that on his first day in Vietnam 
he saw a man get literally blown apart from the waist down 
after stepping on a mine.  He said that the man was alive 
when he was taken away and that he didn't know if the man 
survived.  He said that he also saw a 17 year old soldier get 
killed by a mine after being there only two days and that he 
was four or five men back at that time.  He said that he did 
not know the names of these two men.  He said that the sweep 
operation he made at Cu Chi was a pretty big operation and 
lasted about a week.  He said that all the other patrols were 
pretty much one day affairs.  He said that in Cu Chi he was 
the first one to start firing after a claymore went off and 
he thinks that he may have shot someone.  He said that he 
always realized he had problems as a result of service, but 
that he did not know there was a name for his problems.  He 
said that he had never heard of PTSD until about five years 
ago when he had been diagnosed as having it.  


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection for a 
jaw dislocation is well grounded.  In order for him to meet 
this burden, he must submit evidence sufficient to justify a 
belief that his claim is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA's duty to 
assist the veteran in developing the pertinent facts of his 
claim does not arise until after he has met his initial 
burden of submitting a well grounded claim.  Boeck v. Brown, 
6 Vet. App. 14 (1993).

For a service connection claim to be plausible or well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).



Muscle Sprain Left Leg

The veteran's service medical records show that he was 
treated at a medical facility for three days in March 1964 
due to cellulitis of the left leg.  They also show that the 
condition improved and that he returned to duty.  There are 
no further notations in the veteran's service medical records 
regarding left leg problems, and the veteran was found to 
have a normal evaluation of his lower extremities at his 
separation examination in March 1966.  There is no 
postservice medical evidence of a left leg disability.

Thus, while the evidence establishes the incurrence of a left 
leg injury in service, the evidence does not establish a 
current left leg disability or a link between any such 
current disability and service.  Caluza, supra.  In this 
regard, the veteran was diagnosed at the 1995 VA examination 
as having history of muscle sprain, left leg 1964, with no 
residual symptoms.  In fact, the veteran stated at the 
examination that while he sustained a muscle sprain of the 
left leg in service, he suffered no long term effects from 
this injury.

Absent the presentation of medical evidence of a current left 
leg disability or of a link between any such disability and 
service, the claim of service connection for muscle sprain of 
the left leg is not plausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

Migraine Headaches and Low Back Disability

The veteran was diagnosed at the VA examination in 1995 as 
having chronic migraine headaches and chronic low back pain 
due to a discogenic problem.  While this evidence is 
sufficient to establish that the veteran has current headache 
and back disabilities, there is no evidence that establishes 
a link between these disabilities and a disease or injury 
that was present in service.  Service medical records are 
devoid of any complaints or treatment of the back or of 
headaches, and the veteran had normal neurological and spine 
evaluations at his separation examination in 1966.  
Furthermore, although the veteran complained at the 1995 VA 
examination of having long term back problems and headaches, 
he made no indication that these problems began or were 
aggravated by service. 

Inasmuch as the veteran has not submitted competent evidence 
that migraine headaches or a low back disability were 
incurred or aggravated in service, or of a nexus between any 
such disabilities and service, a claim of service connection 
for these disabilities is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).


Status Post Fracture, Right Radius, and Compression Fracture 
of Thoracic Vertebrae

The veteran's service medical records are devoid of treatment 
or complaints related to the veteran's right upper extremity 
or to his back, including fractures.  While it was noted at 
the 1995 VA examination that the veteran sustained fractures 
of the right radius with range of motion restriction and 
compression fracture of thoracic vertebrae, these 
disabilities have not been related to service and, in fact, 
have been related to postservice injuries.  In this regard, 
the veteran reported at the examination that a fall several 
years earlier resulted in a mid shaft fracture of the right 
radius and that a motorcycle accident many years earlier 
caused the compression fractures of some thoracic vertebrae.  
The veteran's diagnosis in regard to the latter disability is 
"history of motorcycle accident with compression fractures 
of thoracic vertebrae."  There is simply no link between 
these disabilities and service. 

In light of the absence of competent evidence to establish 
the incurrence or aggravation of a fracture of the right 
radius or of a compression fracture of thoracic vertebrae in 
service or of medical causation between these disabilities 
and service, the veteran's claim in this regard may not be 
considered well grounded.  38 U.S.C.A. 5107(a).

PTSD

The veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is so in light of diagnoses of PTSD in 
the file, presumed-to-be credible history of stressors as 
related by the veteran, and a medical opinion that the PTSD 
is related to service.  See King v. Brown, 5 Vet. App. 19 
(1993); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  In 
addition, VA has fulfilled its duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court found 
that the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD would vary 
depending on whether or not the veteran engaged in combat 
with the enemy.  Where the VA has determined that the veteran 
did engage in combat with the enemy, his lay testimony, by 
itself, would be enough to establish the occurrence of the 
alleged combat stressor(s).

Service records show that the veteran served with an infantry 
division in Vietnam.  While his DD Form 214 shows that his 
occupational specialty (MOS) in service was that of a 
communications crewman and that he was not awarded any 
decorations evincing combat, his DA Forms 20 and 24 show that 
he served as a light weapons infantryman.  The veteran's 
assignment to an infantry division and his duties as a light 
weapons infantryman is indicative of combat, while his MOS 
and lack of a decoration evincing combat is not.  In light of 
the positive and negative evidence regarding combat, the 
veteran will be given the benefit of the doubt in this matter 
and will be presumed to have engaged in combat.  38 U.S.C.A. 
§ 5107(b).  

Accordingly, the veteran's reported stressors as related to 
combat constitute conclusive evidence of the stressors.  
These stressors include witnessing a soldier decapitated 
after stepping on a mine and seeing another soldier get his 
leg blown off by a mine.  Stressors also include being fired 
upon by the enemy and seeing a sergeant "los[e] it" by 
pulling out his pistol and hand grenade before being 
apprehended.  

Even without applying the benefit of the doubt doctrine, 
there is still sufficient evidence in the claims file to 
verify that the veteran performed sweep operations, including 
at Cu Cui, and witnessed the death of one soldier and saw 
others wounded by land mines.  This is so based on 
information obtained by the USASCRUR in April 1998.  In this 
regard, the USASCRUR was able to verify that the veteran's 
unit (2nd Bn, 2nd Inf) during the period of January 1, 1966 to 
December 31, 1996, participated in "Operation Buckskin" at 
Cu Chi and performed numerous road clearing operations during 
which time 11 United States soldiers were killed in action 
and 47 others were wounded, including men from Company C.  
The USASCRUR was also able to verify that the veteran's unit 
participated in various other operations during the reporting 
period.  

In this regard, the veteran's private 
physician submitted a statement in March 1995 stating, with 
reasonable medical certainty, that the veteran had PTSD as a 
result of his Vietnam experiences.  He described these 
experiences as seeing fellow soldiers wounded and killed, and 
seeing soldiers flip out.  The veteran was also diagnosed as 
having PTSD by a VA examiner in April 1995.  This examiner 
noted the veteran's stressors of seeing men killed and 
wounded by mines and always being in danger of enemy fire.  
He also noted that the veteran appeared sincere and made no 
attempt to dramatize his problems.

In light of the clear diagnosis of PTSD, conclusive evidence 
of combat stressors, and medical evidence linking the 
veteran's PTSD to combat stressors, the preponderance of the 
evidence supports a grant of service connection for PTSD.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for muscle sprain of the left leg, 
migraine headaches, a low back disability, compression 
fracture of the thoracic vertebrae and status post fracture, 
right radius, is denied.

Service connection for PTSD is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

- 12 -





